Citation Nr: 0202726	
Decision Date: 03/22/02    Archive Date: 04/04/02

DOCKET NO.  99-13 208	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Pittsburgh, Pennsylvania


THE ISSUE

Entitlement to an increase rating for a psychiatric disorder, 
currently evaluated as 50 percent disabling.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

W. Yates, Counsel



INTRODUCTION

The veteran served on active duty from October 1992 to June 
1995.

This case comes to the Board of Veterans' Appeals (Board) on 
appeal from a May 1998 RO decision which denied an increased 
rating for a service-connected psychiatric disorder (major 
depression with anxiety and panic attacks).  In September 
2000, the Board remanded this matter for additional 
development.


FINDINGS OF FACT

1.  The veteran failed to report for a scheduled VA 
examination pertaining to her claim for an increased rating 
for her psychiatric disorder.  She has not provided good 
cause for her failure to report.  

2.  The veteran's major depression with anxiety and panic 
attacks is productive of no more than some occupational and 
social impairment with reduced reliability and productivity 
due to various symptoms.


CONCLUSIONS OF LAW

1.  The claim for an increased rating for major depression 
with anxiety and panic attacks must be denied due to the 
veteran's failure to report for a scheduled VA examination.  
38 C.F.R. § 3.655 (2001).

2.  The criteria for an evaluation in excess of 50 percent 
for major depression with anxiety and panic attacks have not 
been met.  38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. § 4.130, 
Diagnostic Code 9434 (2001). 



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Factual Background

The veteran served on active duty from October 1992 to June 
1995.  Service medical records show treatment for psychiatric 
symptoms including depression.  Her service discharge 
certificate notes a personality disorder.  Medical records in 
the time shortly after service show periodic outpatient 
treatment for psychiatric symptoms such as depression, 
anxiety, and panic attacks.

In November 1996, the RO granted service connection and a 50 
percent rating for major depression with anxiety and panic 
attacks.  In May 1998, the veteran filed a claim seeking an 
increased rating for this condition.
 
VA outpatient records from 1997 and 1998 show the veteran was 
seen every month or two for psychiatric treatment.  She took 
prescribed medication for her condition.  The records note 
she was then working and going to school.

From December 31, 1997 to January 5, 1998, the veteran was 
hospitalized at a VA Medical Center (VAMC) for psychiatric 
treatment following an overdose of Ativan tablets.  According 
to the veteran and her mother, the overdose was an accident 
and not a suicide attempt.  Psychosocial stressors reportedly 
included a breakup with her boyfriend.  A mental status 
examination revealed her to be appropriately dressed and well 
groomed.  Her affect was broad ranged and appropriate.  Mood 
was euthymic.  She was alert and oriented.  She denied any 
suicidal or homicidal ideation.  Speech was normal in rate 
and tone, well organized, relevant, coherent, and negative 
for delusional content.  Concentration was good; memory 
intact; and judgment and insight were adequate.  The 
discharge diagnosis was recurrent major depression.  The 
Global Assessment of Functioning (GAF) score was 75.  

Ongoing VA outpatient treatment records from 1998 to 2000 
show the veteran continued to be seen every month or two for 
psychiatric treatment, and she continued to take prescribed 
medication.  The early records from this period note she was 
employed and doing well.  Beginning in late 1999, she 
reported that she had been raped in service and that the 
assailants had been imprisoned.  (The Board notes that such 
an episode is not mentioned in available service medical 
records.)  A September 2000 treatment report notes a 
diagnosis of post-traumatic stress disorder (PTSD).  The 
veteran said she was concerned that the individuals who raped 
her would soon be released from prison.  An October 2000 
treatment report notes she complained of panic attacks, being 
uncontrollably tearful, and having persistent intrusive 
thoughts and flashbacks to the rape.  The diagnosis was PTSD 
and recurrent depressive symptoms with suicidal ideation.

In September 2000, the Board remanded the case for the RO to 
obtain the veteran's ongoing treatment records and for her to 
undergo a VA psychiatric examination.  The veteran thereafter 
indicated that all her recent treatment was at the VA, and 
the RO obtained the related VA medical records (summarized 
above).  A RO scheduled the veteran for a VA psychiatric 
examination which was to take place in March 2001.  She 
failed to report for that examination and has stated no good 
cause for her failure to report. 

In March 2001, the RO sent the veteran a letter informing her 
of her rights and obligations under the newly enacted 
Veterans Claims Assistance Act of 2000.  In October 2001, the 
RO issued a supplemental statement of the case noting the 
veteran's failure to appear for examination.  This document 
also told the veteran that consideration would be given to 
PTSD if she submitted documents concerning a purported rape 
in service.

II.  Analysis

The veteran claims that her service-connected major 
depression with anxiety and panic attacks warrants a 
disability rating in excess of 50 percent.  The file shows 
that through correspondence, the rating decision, the 
statement of the case, and supplemental statement of the 
case, the veteran has been informed of the evidence necessary 
to substantiate her claim.  Pursuant to a Board remand, the 
RO obtained ongoing VA treatment records.  The RO also 
scheduled the veteran for a VA psychiatric examination, but, 
without good cause, she failed to report.  Under the 
circumstances, the notice and duty to assist provisions of 
the law have been satisfied as to this claim.  38 U.S.C.A. 
§§ 5103, 5103A (West Supp. 2001); 66 Fed. Reg. 45,620, 45,630 
(Aug. 29, 2001) (to be codified as amended at 38 C.F.R. 
§ 3.159).

Regulations provide that veterans have an obligation to 
report for VA examinations and reexaminations which are 
scheduled in connection with their claims.  If a veteran, 
without good cause, fails to report for such examination, an 
increased rating claim is to be denied.  38 C.F.R. §§ 3.326, 
3.327, 3.655; Engelke v. Gober, 10 Vet. App. 396 (1997).  The 
duty to assist is not a one-way street.  Wood v. Derwinski, 1 
Vet. App. 190 (1991).  Inasmuch as the veteran, without good 
cause, failed to report for the VA examination scheduled for 
March 2001, her claim for an increased rating for a 
psychiatric disorder must be denied.  38 C.F.R. § 3.655.

Even considering the veteran's claim on the merits, the 
available evidence does not warrant an increased evaluation 
for major depression with anxiety and panic attacks.

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  Separate diagnostic codes identify the 
various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.

Major depression (as well as other mental disorders) is rated 
50 percent when there is occupational and social impairment 
with reduced reliability and productivity due to such 
symptoms as: flattened affect; circumstantial, 
circumlocutory, or stereotyped speech; panic attacks more 
than once a week; difficulty in understanding complex 
commands; impairment of short-and long-term memory (e.g., 
retention of only highly learned material, forgetting to 
complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships.  A 70 percent rating is assigned when there is 
occupational and social impairment, with deficiencies in most 
areas, such as work, school, family relations, judgment, 
thinking, or mood, due to such symptoms as: suicidal 
ideation; obsessional rituals which interfere with routine 
activities; speech intermittently illogical, obscure, or 
irrelevant; near-continuous panic or depression affecting the 
ability to function independently, appropriately and 
effectively; impaired impulse control (such as unprovoked 
irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a work-like setting); inability to establish and 
maintain effective relationships.  38 C.F.R. § 4.130, 
Diagnostic Code 9434.

Medical records from recent years show the veteran has 
received outpatient psychiatric treatment at intervals of 
about a month or two.  She has taken prescribed medication 
for her condition.  In December 1997 and January 1998, she 
was hospitalized for 5 days for psychiatric symptoms 
apparently worsened by a breakup with a boyfriend.  She had 
overdosed on medication before the admission, but this 
reportedly was an accident and not a suicide attempt.  The 
diagnosis at the time of hospital discharge was recurrent 
major depression, and the GAF score was 75.  According to 
DSM-IV, a GAF score of 75 reflects that, if symptoms are 
present, they are transient and expectable reactions to 
psychosocial stressors (e.g., difficulty concentrating after 
family argument); no more than slight impairment in social, 
occupational, or school functioning (e.g., temporarily 
falling behind in schoolwork).  Later outpatient records show 
that for a period the veteran did well.  In late 1999, she 
related a story of a service rape, and subsequent outpatient 
records dated to 2000 show a diagnosis of PTSD from the 
alleged service rape.  During most of the time applicable to 
the claim for increased rating, the veteran has been working 
and/or going to school and has been involved in personal 
relationships.

The veteran is not service-connected for PTSD, although 
service-connected status for that disability would have no 
practical impact on her evaluation, since PTSD is rated under 
the same criteria as the already service-connected major 
depression with anxiety and panic attacks.  For purposes of 
the present decision, the Board has considered all 
psychiatric symptoms when rating the veteran's service-
connected major depression with anxiety and panic attacks, 
without attempting to separate out symptoms of PTSD.  The RO 
has told the veteran what she must do to 


claim service connection for PTSD, namely submit documents 
(which she asserts exist) of the alleged service stressor.

Again the Board notes that the veteran failed to report for a 
scheduled VA examination.  The medical evidence which is 
available indicates that with the exception of one brief 
hospitalization, her psychiatric condition has been well-
controlled with use of medication and episodic outpatient 
visits.  As noted, during most of the time applicable to the 
claim she has been working and/or going to school and has 
been involved in personal relationships. The symptoms 
reported, as well as the related degree of occupational and 
social impairment, are more consistent with those listed in 
the 50 percent rating criteria than the 70 percent rating 
criteria.  Under such circumstances, the lower rating of 50 
percent is warranted.  38 C.F.R. § 4.7.

The preponderance of the evidence is against the veteran's 
claim for an increase in the 50 percent rating for her 
psychiatric disorder.  Thus the benefit-of-the-doubt rule 
does not apply, and the claim must be denied.  38 U.S.C.A. § 
5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  


ORDER

An increased rating for a psychiatric disorder is denied.


		
	L.W. TOBIN
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

